Citation Nr: 9912185	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-49 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to July 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by no more 
than rather frequent attacks with moderate dyspnea on 
exertion between attacks; the competent evidence does not 
show frequent attacks of asthma (one or more attacks weekly); 
marked dyspnea on exertion between attacks, with only 
temporary relief by medication; or that more than light 
manual labor is precluded.

2.  Recent pulmonary function tests showed FEV-1 of 166 
percent predicted and FEV-1/FVC of 89 percent predicted; the 
evidence since October 7, 1996 does not show that the veteran 
has required at least monthly visits to a physician for care 
of exacerbations, or intermittent (at least three times per 
year) course of systemic (oral or parenteral) 
corticosteroids.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code 6602 (1998); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim for a rating in 
excess of 30 percent for bronchial asthma is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

In an August 1944 rating decision, service connection was 
granted for bronchial asthma, and a 10 percent disability 
rating was assigned.  In a June 1946 rating decision, a 30 
percent disability rating was assigned.

In April 1993, the veteran complained of asthma with dyspnea 
on exertion and wheezing.  He denied having fevers, coughs, 
or chest pain.  Physical examination of the chest revealed 
diffuse wheezing.  The assessment was asthma with wheezing.  
In May 1993, the impression was that the veteran's asthma was 
stable and under good control.  

In his December 1994 VA Form 9, the veteran asserted that he 
had asthmatic attacks at least three times a week and that he 
could only walk a short distance before wheezing.  He also 
indicated that he used his medications at least once every 
hour.

The veteran was afforded a VA examination in January 1995.  
He reported that his asthma bothered him "all the time."  
He also indicated that he had never been hospitalized for 
this condition in the past 20 years.  The veteran complained 
of shortness of breath on minimal exertion.  He reported that 
he took inhalers, which provided temporary relief.  He 
complained of a chronic cough with occasional white sputum.  
He denied having any chest pain, headaches, or dizziness.  
The physical examination revealed that he had moderate 
dyspnea on exertion, which was relieved with rest.  He was in 
no distress.  Auscultation of the lungs revealed occasional 
basilar wheezes.  There were no rales or rhonchi.  Chest x-
rays revealed no interval change since September 1994.  The 
diagnosis was asthma that was probably moderately 
symptomatic.

Later that month, the veteran underwent a pulmonary function 
test.  The forced expiratory volume in one second (FEV-1) was 
136 percent predicted.  The FEV-1/forced vital capacity (FVC) 
ratio was 77 percent.

VA outpatient records reflect that when the veteran was seen 
in March 1995, his chest was clear to auscultation.  It was 
noted that the pulmonary function tests had been impressively 
normal and that the January 1995 chest x-rays were normal.  
He was to be discharged from the pulmonary clinic and 
referred to the geriatric clinic.  In May 1995, the veteran 
reported that he had shortness of breath.  In October 1995, 
he indicated that he occasionally had shortness of breath, 
which was relieved by use of inhalers.  The assessment and 
plans were to continue current medication for chronic 
obstructive pulmonary disease.  In December 1995, the veteran 
complained of shortness of breath at night, reportedly 
unchanged and relieved by use of inhalers.  The assessment 
was stable chronic obstructive pulmonary disease.  In October 
1996, the veteran complained of a slight exacerbation of 
reactive airway disease, which happened every year during 
this season.  The assessment was reactive airway disease.  
When he was seen in January 1997, he indicated that his 
breathing was stable.  In April 1997, he complained of an 
increase in shortness of breath at night, which was relieved 
with the use of inhalers.  

In July 1997, the Board remanded the case for another VA 
examination and for application of the new rating criteria.

In August 1997, the veteran complained of an increase in 
shortness of breath at night, which was relieved by the use 
of metered dose inhalers.  In December 1997, the veteran had 
no complaints of dyspnea, including no dyspnea on exertion.  

On an April 1998 VA examination, it was noted that the 
veteran's symptoms were consistent with episodic shortness of 
breath, primarily dyspnea on exertion, for which the veteran 
used two types of meter dose inhalers two to three times a 
day.  Based on a description given by a relative, the 
examiner determined that the medication was inhaled 
triamcinolone.  The veteran reported that he got up 
approximately two times a night to urinate, and that he also 
often used his inhaler while he was up.  There was no prior 
history of systemic corticosteroid use, recent 
hospitalizations, previous intubation or mechanical 
ventilation, or emergency room visits.  The examiner noted 
that it was difficult to gage the level of exertion that the 
veteran was able to achieve because he walked extremely 
slowly with a cane due to his previous stroke.  He used a 
motor scooter to travel outdoors and a manual wheelchair to 
travel inside his house; he was able to use the manual 
wheelchair without significant dyspnea.  The veteran denied 
having hemoptysis, but he did occasionally have a cough with 
clear sputum.  He reported that he had an occasional anterior 
chest pain, for which he did not take sublingual 
nitroglycerin or other specific medications.  The examiner 
noted that, although the veteran's claims file noted that 
there were frequent asthmatic attacks, it did not appear that 
the veteran had regular severe asthmatic attacks.  The chest 
was clear to auscultation and percussion, with expiratory 
wheezing noted on forced expiration.  The veteran was not in 
any acute distress.  Pulmonary function tests revealed that 
the FEV-1 was 166 percent predicted.  The FEV-1/ FVC ratio 
was 89 percent, which was normal.  The assessment was long 
standing reactive airway disease or asthma, with symptoms 
that were suggestive of mild persistent versus moderate 
persistent asthma.  The pulmonary function testing was noted 
to be completely normal.  The examiner noted that the veteran 
did have expiratory wheezing on forced expiration.  The 
examiner also noted that he suspected that the veteran used 
his medications erratically.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based 




upon the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that, effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disorders of the respiratory system.  61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  However, the effective date of 
October 7, 1996 for the revised criteria prevents the 
application prior to October 7, 1996 of those criteria.  In 
other words, prior to October 7, 1996, only the old criteria 
will apply, but, from October 7, 1996 to the present, the 
veteran is entitled to the application of the criteria most 
favorable to him.  See Rhodan v. West, 12 Vet. App. 55 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
the instant case, the RO provided notice to the veteran of, 
and also applied, the revised regulations in the December 
1998 supplemental statement of the case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, and without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).




Under the pre-October 7, 1996 rating criteria, a 30 percent 
evaluation is warranted for moderate asthma, which is 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  38 C.F.R. § 4.97, Diagnostic Code 
7120 (1996).  A 60 percent disability rating is warranted for 
severe asthma that is manifested by the following: frequent 
attacks of asthma (one or more attacks weekly); marked 
dyspnea on exertion between attacks, with only temporary 
relief by medication; more than light manual labor precluded.  
Id.  

Under the October 7, 1996 revision, a 30 percent evaluation 
for bronchial asthma is warranted for the one of the 
following: FEV-1 of 56- to 70-percent predicted, FEV-1/FVC 
ratio of 56 to 70 percent, daily inhalation or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  
A 60 percent disability rating requires one of the following: 
FEV-1 of 40- to 55-percent predicted, FEV-1/FVC ratio of 40 
to 55 percent, at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three times per year) course of systemic (oral or parenteral) 
corticosteroids.  Id. 

Analysis

A higher disability rating under the old criteria is not 
warranted.  There is no persuasive evidence that the veteran 
has severe asthma that is manifested by one or more asthmatic 
attacks weekly.  Although the veteran has reported having 
asthmatic attacks at least three times a week, the April 1998 
examiner reviewed the claims file and concluded that it did 
not appear that the veteran had regular severe asthmatic 
attacks.  The medical records on file do not document 
frequent asthmatic attacks; in fact, there is no indication 
that the veteran has obtained any medical attention for the 
claimed attacks.  Thus, the accuracy of his statement as to 
the frequency of actual attacks of asthma is not accepted.  
Moreover, the evidence does not show marked dyspnea on 
exertion between attacks, with only temporary relief by 
medication, and there is no medical evidence or opinion that, 
due to the veteran's asthma, more than light manual labor is 
precluded.  On the January 1995 examination, the veteran was 
noted to have only moderate dyspnea on exertion.  In 
addition, even though the April 1998 examiner indicated that 
it was difficult to gage the level of exertion that the 
veteran could achieve, the doctor noted that the was able to 
use a manual wheelchair in his house without significant 
dyspnea.  Equally important, the April 1998 examiner 
specifically indicated that the veteran's asthma was only 
mild or moderate.  Therefore, the preponderance of the 
evidence is against a rating greater than 30 percent under 
the old criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

Also, a higher disability rating under the new criteria is 
not warranted.  There is no evidence that, since October 7, 
1996, the veteran's bronchial asthma has been manifested by 
any of the following: FEV-1 of 40- to 55-percent predicted, 
FEV-1/FVC ratio of 40 to 55 percent, at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three times per year) course of 
systemic (oral or parenteral) corticosteroids.  On the 
January 1995 pulmonary function test, the FEV-1 was 136 
percent predicted, and the FEV-1/FVC ratio was 77 percent.  
On the April 1998 pulmonary function test, the FEV-1 was 166 
percent predicted, and the FEV-1/ FVC ratio was 89 percent, 
noted by the examiner to be "completely normal."  Although 
the veteran has been routinely examined for his various 
disabilities, there is no medical evidence documenting that 
the veteran has had monthly visits to a physician for 
required care of exacerbations of bronchial asthma.  Also, 
the April 1998 VA examiner specifically noted that there was 
no history of systemic corticosteroid use.  In short, under 
the revised criteria, the preponderance of the evidence is 
against a disability rating greater than 30 percent.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1998).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), including 38 C.F.R. § 4.10 (1998), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).   Nevertheless, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  Although chronic obstructive pulmonary disease 
has been diagnosed by treating physicians, service connection 
is not in effect for chronic obstructive pulmonary disease 
and there is no indication that any chronic obstructive 
pulmonary disease is a manifestation of the veteran's 
service-connected bronchial asthma.


ORDER

An evaluation in excess of 30 percent for bronchial asthma is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

